DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 02/07/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Status of Claims
Claims 1-20 were originally filled on 01/25/2021 and claimed priority on US provisional application 62/965,328, which was filled on 01/24/2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aiso et al (US 20150105907 A1) (Hereinafter referred to as Aiso) 

Regarding Claim 1, Aiso discloses a system (See at least Aiso Paragraph 0054 and Figure 1, the robot system is interpreted as a system) comprising: 
at least one object configured to be moved by a robotic system (See at least Aiso Paragraph 0060 and Figure 1, the movable unit/manipulator is interpreted as at least one object); 
at least one force sensor configured to be positioned on the at least one object to measure actual forces associated with the at least one object (See at least Aiso Paragraphs 0057-0058, the force sensor is on the wrist part, which is part of the movable unit); 
at least one position sensor configured to be positioned on the at least one object to measure an actual position associated with the at least one object (See at least Aiso Paragraphs 0066 and 0071, the imaging device is interpreted as the position sensor and is positioned on distal end of the arm, which is part of the movable unit; See at least Aiso Paragraph 0069, the encoders are interpreted as position sensors as well); and 
a controller (See at least Aiso Paragraphs 0054-0056, the robot controller is interpreted as a controller) comprising: 
a non-transitory memory storing executable instructions (See at least Aiso Paragraphs 0108-0109, the controller includes a main storage device and an auxiliary storage device with programs, which is interpreted as a non-transitory memory with executable instructions); and 
a processor for executing the instructions (See at least Aiso Paragraphs 0108-0109, the controller includes a processor for executing the programs) to: 
receive, from the at least one force sensor, the actual forces associated with the at least one object (See at least Aiso Paragraph 0058, the output of the force sensor is sent to the controller); 
receive, from the at least one position sensor, the actual position associated with the at least one object (See at least Aiso Paragraphs 0071-0073 and Figure 2, the robot controller receives images from the imaging devices and determines the position of the end point; See at least Aiso Paragraph 0069, the encoders are also used to determine the current position of the end point); 
retrieve desired forces to be associated with the at least one object (See at least Aiso Paragraphs 0075 and 0085, the impedance control is performed as the force control, and the target impedance is interpreted as the desired force),…
retrieve a desired position to be associated with the at least one object (See at least Aiso Paragraphs 0073-0074, the target position and target angles are interpreted as a desired position), wherein the desired position and the actual position are each within a second coordinate system (See at least Aiso Paragraph 0084, the current image has the actual position and the target position represented in the same coordinate system on the image, which is interpreted as a second coordinate system); 
retrieve a trajectory of the at least one object based on the desired forces and the desired position (See at least Aiso Paragraphs 0084-0086 and Figure 3, the first trajectory generation unit generates a trajectory based on the target position, the second trajectory generation part generates a trajectory based on the target impedance, and the third control unit generates the commands based on both trajectories); 
establish a common reference frame for the actual forces, the actual position, the desired forces, and the desired position (See at least Aiso Paragraphs 0084-0086 and Figure 3, the robot coordinate system is interpreted as the common reference frame); 
transform …the actual position…and the desired position from the…second coordinate system to the common reference frame (See at least Aiso Paragraphs 0084-0086 and Figure 3, the positions are transformed from the image coordinate system to the robot coordinate system, to generate a first trajectory in the robot coordinate system); 
determine a force control output based on the difference between the actual force and the desired force (See at least Aiso Paragraphs 0085 and Figure 3, the force control unit generates a second trajectory so that the sensor values/actual forces may be the target impedance/desired forces, which is interpreted as determining the output based on the difference); 
determine a position control output based on the difference between the actual position and the desired position (See at least Aiso Paragraphs 0084 and Figure 3, the visual servoing unit generates a first trajectory to bring the current position closer to the target position, which is interpreted as determining the output based on the difference); 
determine a hybrid weighting value based on an amount of position control required for the at least one object to reach the desired position at the desired forces at a future time and an amount of force control required for the at least one object to reach the desired position at the desired forces at the future time (See at least Aiso Paragraphs 0086 and Figure 3, the ratio for the combination of visual servoing and force control is interpreted as the hybrid weighting value), wherein the hybrid weighting value is variable in time based on at least one control variable (See at least Aiso Paragraphs 0089-0092 and Figure 4, the ratio of the weights is variable in time based on the distance from the current position to target position); 
determine a change in position associated with the at least one object and a change in forces associated with the at least one object based on the hybrid weighting value, the force control output, and the position control output (See at least Aiso Paragraphs 0103-0106 and Figure 9, the end point is moved according to the ratios in s4, and an image is acquired to determine the current position, which is interpreted as determining a change in position, and the force sensor determines the current force, which is interpreted as determining the change in force); 
modify the trajectory of the at least one object based on the change in position and the change in forces associated with the at least one object (See at least Aiso Paragraphs 0103-0106 and Figure 9, if the condition for ending visual servoing or ending force control is not fulfilled, the process returns to s2 and command values for the trajectory of the end point is determined again, which is interpreted as modifying the trajectory); and 
move the at least one object based on the modified trajectory (See at least Aiso Paragraphs 0103-0106 and Figure 9, if the condition for ending visual servoing or ending force control is not fulfilled, the process returns to s2 and command values for the trajectory of the end point is determined again, and the end point is moved according to the command values, which is interpreted as moving the at least one object based on the modified trajectory).
	Even though Aiso discloses actual forces and desired forces, and transforming the positions from the second coordinate system into a common reference frame, Aiso fails to explicitly disclose the desired forces and the actual forces are each within a first coordinate system; and
	transform the actual forces and the desired forces from the respective first coordinate system to the common reference frame. 
	However, Aiso does disclose the actual forces and desired forces being compared (See at least Aiso Paragraph 0085 and Figure 3, the second trajectory generation part generates a trajectory so that the sensor values/actual forces may be the target impedance/desired forces), and the trajectory that is generated using the difference between the actual force and desired force is in the common reference frame (See at least Aiso Paragraphs 0084-0086 and Figure 3, the positions are transformed from the image coordinate system to the robot coordinate system, to generate a first trajectory in the robot coordinate system, and added with the second trajectory generated which is based on the sensor values/actual forces being brought to the target impedance/desired forces; the adding of the trajectories is interpreted as both trajectories being in the robot coordinate system to determine the robot’s overall trajectory). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Aiso to transform the actual forces and desired forces from a first coordinate system to a common reference frame. The actual forces are compared with the desired forces, and are brought to the desired value (See at least Aiso Paragraph 0085 and Figure 3, the sensor values/actual forces are brought to the target impedance/desired forces). By having both forces in a first coordinate system, the actual force can easily be compared with the desired force, which would increase the efficiency of the system. By transforming the forces into a common reference frame, the trajectory generated using the forces can be added with the trajectory generated using the positions, which would allow the system to generate an overall robot trajectory using the hybrid weighting values (See at least Aiso Paragraphs 0084-0086 and Figure 3). 

	Regarding Claim 2, Aiso discloses the at least one object is at least one of a tool within the robotic system and a base within the robotic system (See at least Aiso Paragraph 0060 and Figure 1, the movable unit/manipulator is interpreted as a tool within the robotic system).

	Regarding Claim 3, Aiso discloses the at least one object is a rigid body or a deformable body (See at least Aiso Paragraph 0060 and Figure 1, the movable unit/manipulator is interpreted as a rigid body).

	Regarding Claim 4, Aiso discloses the actual forces are applied by, to, from, or with the at least one object (See at least Aiso Paragraph 0058, the force sensor detects the forces applied to the at least one object).

	Regarding Claim 5, Aiso discloses the at least one control variable is based on at least one of a user input, data from at least one other sensor, an adaptive compensation procedure, and an iterative control loop (See at least Aiso Paragraphs 0089-0092 and Figure 4, the ratio of the weights is variable in time based on the distance from the current position to target position, and the change of the ratio with respect to the distance is based on user input).

	Regarding Claim 6, Aiso discloses the desired force to be associated with the object and/or the desired position of the object are input by a user and/or a control loop (See at least Aiso Paragraph 0126, the route, which has taught positions, is received from user input, which is interpreted as the desired positions are input by the user).

	Regarding Claim 10, Aiso discloses the trajectory is modified each time the at least one force sensor and the at least one position sensor are sampled (See at least Aiso Paragraphs 0128-0133, the impedance control controls the position and movement based on the information from the force sensors, and the visual servoing controls the position and movement based on the images from the imaging devices; See at least Aiso Paragraphs 0142-0150 and Figure 12, the commands are generated for the impedance control and visual servoing control after processing the information; See at least Aiso Paragraphs 0103-0106 and Figure 9, the end point is moved according to the ratios in s4, and an image is acquired to determine the current position and the force sensor determines the current force, and if the condition for ending visual servoing or ending force control is not fulfilled, the process returns to s2 and command values for the trajectory of the end point is determined again, which is interpreted as modifying the trajectory).

Regarding Claim 11, Aiso discloses a method of moving at least one object (See at least Aiso Paragraph 0060 and Figures 1 and 9, the movable unit/manipulator is interpreted as at least one object) comprising:
receiving, by a controller comprising a processor, actual forces associated with the at least one object (See at least Aiso Paragraphs 0054-0056, the robot controller is interpreted as a controller; See at least Aiso Paragraphs 0108-0109, the controller includes a processor for executing the programs; See at least Aiso Paragraph 0058, the output of the force sensor is sent to the controller)…,the actual forces being measured by at least one forces sensor positioned on the at least one object (See at least Aiso Paragraphs 0057-0058, the force sensor is on the wrist part, which is part of the movable unit);
receiving, by the controller, an actual position associated with the at least one object (See at least Aiso Paragraphs 0071-0073 and Figure 2, the robot controller receives images from the imaging devices and determines the position of the end point; See at least Aiso Paragraph 0069, the encoders are also used to determine the current position of the end point) in a second coordinate system (See at least Aiso Paragraph 0084, the current image has the actual position and the target position represented in the same coordinate system on the image, which is interpreted as a second coordinate system) the actual position being measured by at least one position sensor positioned on the at least one object (See at least Aiso Paragraphs 0066 and 0071, the imaging device is interpreted as the position sensor and is positioned on distal end of the arm, which is part of the movable unit; See at least Aiso Paragraph 0069, the encoders are interpreted as position sensors as well); 
retrieving, by the controller, desired forces to be associated with the at least one object (See at least Aiso Paragraphs 0075 and 0085, the impedance control is performed as the force control, and the target impedance is interpreted as the desired force),…
retrieving, by the controller, a desired position to be associated with the at least one object (See at least Aiso Paragraphs 0073-0074, the target position and target angles are interpreted as a desired position), wherein the desired position is input into the second coordinate system (See at least Aiso Paragraph 0084, the current image has the actual position and the target position represented in the same coordinate system on the image, which is interpreted as a second coordinate system); 
retrieving, by the controller, a trajectory of the at least one object based on the desired forces and the desired position (See at least Aiso Paragraphs 0084-0086 and Figure 3, the first trajectory generation unit generates a trajectory based on the target position, the second trajectory generation part generates a trajectory based on the target impedance, and the third control unit generates the commands based on both trajectories); 
establishing, by the controller, a common reference frame for the actual forces, the actual position, the desired forces, and the desired position (See at least Aiso Paragraphs 0084-0086 and Figure 3, the robot coordinate system is interpreted as the common reference frame); 
transforming, by the controller…the actual position…and the desired position from the…second coordinate system to the common reference frame (See at least Aiso Paragraphs 0084-0086 and Figure 3, the positions are transformed from the image coordinate system to the robot coordinate system, to generate a first trajectory in the robot coordinate system); 
determining, by the controller, a force control output based on the difference between the actual force and the desired force (See at least Aiso Paragraphs 0085 and Figure 3, the force control unit generates a second trajectory so that the sensor values/actual forces may be the target impedance/desired forces, which is interpreted as determining the output based on the difference); 
determining, by the controller, a position control output based on the difference between the actual position and the desired position (See at least Aiso Paragraphs 0084 and Figure 3, the visual servoing unit generates a first trajectory to bring the current position closer to the target position, which is interpreted as determining the output based on the difference); 
determining, by the controller, a hybrid weighting value based on an amount of position control required for the at least one object to reach the desired position at the desired forces at a future time and an amount of force control required for the at least one object to reach the desired position at the desired forces at the future time (See at least Aiso Paragraphs 0086 and Figure 3, the ratio for the combination of visual servoing and force control is interpreted as the hybrid weighting value), wherein the hybrid weighting value is variable in time based on at least one control variable (See at least Aiso Paragraphs 0089-0092 and Figure 4, the ratio of the weights is variable in time based on the distance from the current position to target position); 
determining, by the controller, a change in position and a change in forces associated with the at least one object based on the hybrid weighting value, the force control output, and the position control output (See at least Aiso Paragraphs 0103-0106 and Figure 9, the end point is moved according to the ratios in s4, and an image is acquired to determine the current position, which is interpreted as determining a change in position, and the force sensor determines the current force, which is interpreted as determining the change in force); 
modifying, by the controller, the trajectory of the at least one object based on the change in position and the change in forces associated with the at least one object (See at least Aiso Paragraphs 0103-0106 and Figure 9, if the condition for ending visual servoing or ending force control is not fulfilled, the process returns to s2 and command values for the trajectory of the end point is determined again, which is interpreted as modifying the trajectory); and 
moving, by a robotic system associated with the controller, the at least one object based on the modified trajectory (See at least Aiso Paragraphs 0103-0106 and Figure 9, if the condition for ending visual servoing or ending force control is not fulfilled, the process returns to s2 and command values for the trajectory of the end point is determined again, and the end point is moved according to the command values, which is interpreted as moving the at least one object based on the modified trajectory).
	Even though Aiso discloses actual forces and desired forces, and transforming the positions from the second coordinate system into a common reference frame, Aiso fails to explicitly disclose the desired forces and the actual forces are each within a first coordinate system; and
	transforming the actual forces and the desired forces from the respective first coordinate system to the common reference frame. 
	However, Aiso does disclose the actual forces and desired forces being compared (See at least Aiso Paragraph 0085 and Figure 3, the second trajectory generation part generates a trajectory so that the sensor values/actual forces may be the target impedance/desired forces), and the trajectory that is generated using the difference between the actual force and desired force is in the common reference frame (See at least Aiso Paragraphs 0084-0086 and Figure 3, the positions are transformed from the image coordinate system to the robot coordinate system, to generate a first trajectory in the robot coordinate system, and added with the second trajectory generated which is based on the sensor values/actual forces being brought to the target impedance/desired forces; the adding of the trajectories is interpreted as both trajectories being in the robot coordinate system to determine the robot’s overall trajectory). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Aiso to transform the actual forces and desired forces from a first coordinate system to a common reference frame. The actual forces are compared with the desired forces, and are brought to the desired value (See at least Aiso Paragraph 0085 and Figure 3, the sensor values/actual forces are brought to the target impedance/desired forces). By having both forces in a first coordinate system, the actual force can easily be compared with the desired force, which would increase the efficiency of the system. By transforming the forces into a common reference frame, the trajectory generated using the forces can be added with the trajectory generated using the positions, which would allow the system to generate an overall robot trajectory using the hybrid weighting values (See at least Aiso Paragraphs 0084-0086 and Figure 3). 

Regarding Claim 12, Aiso discloses the at least one object is at least one of a tool within the robotic system and a base within the robotic system (See at least Aiso Paragraph 0060 and Figure 1, the movable unit/manipulator is interpreted as a tool within the robotic system).

	Regarding Claim 13, Aiso discloses the at least one object is a rigid body or a deformable body (See at least Aiso Paragraph 0060 and Figure 1, the movable unit/manipulator is interpreted as a rigid body).

	Regarding Claim 14, Aiso discloses the actual forces being applied by, to, from, or with the at least one object (See at least Aiso Paragraph 0058, the force sensor detects the forces applied to the at least one object).

	Regarding Claim 15, Aiso discloses the determining the hybrid weighting value further comprises a user or a control loop inputting the amount of position control required for the at least one object to reach the desired position at the desired forces at a future time and the amount of force control required for the at least one object to reach the desired position at the desired forces at the future time into the controller (See at least Aiso Paragraphs 0011 and 0091, the user inputs the ratios of control) and wherein the at least one control variable is based on at least one of a user input, data from at least one other sensor, an adaptive compensation procedure, and an iterative control loop (See at least Aiso Paragraphs 0089-0092 and Figure 4, the ratio of the weights is variable in time based on the distance from the current position to target position, and the change of the ratio with respect to the distance is based on user input).

	Regarding Claim 19, Aiso discloses the modifying the trajectory further comprises: querying the at least one force sensor and the at least one position sensor at a sampling frequency (See at least Aiso Paragraphs 0128-0133, the impedance control controls the position and movement based on the information from the force sensors, and the visual servoing controls the position and movement based on the images from the imaging devices; See at least Aiso Paragraphs 0142-0150 and Figure 12, the processing of the sensor information is done at intervals, which is interpreted as a sampling frequency); and 
modifying the trajectory at the sampling frequency (See at least Aiso Paragraphs 0142-0150 and Figure 12, the commands are generated for the impedance control and visual servoing control after processing the information; See at least Aiso Paragraphs 0103-0106 and Figure 9, the end point is moved according to the ratios in s4, and an image is acquired to determine the current position and the force sensor determines the current force, and if the condition for ending visual servoing or ending force control is not fulfilled, the process returns to s2 and command values for the trajectory of the end point is determined again, which is interpreted as modifying the trajectory).

Claims 7-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aiso in view of Seraji (US 4860215 A) (Hereinafter referred to as Seraji) 

Regarding Claim 7, Aiso fails to disclose each of the force control output and the position control output are determined using a combination of control laws comprising a partially non-linear proportional-integral-derivative controller, a feedforward controller, and/or a deadband controller wherein each of the force control output and the position control output are based on outputs of the combination of control laws.
However, Seraji discloses each of the force control output and the position control output are determined using a combination of control laws comprising a partially non-linear proportional-integral-derivative controller, a feedforward controller, and/or a deadband controller (See at least Seraji Abstract and Column 6 line 55- Column 7 line 18, the adaptive feedback controller, which is interpreted as the PID controller, and the feedforward controller are used to control the force and position) wherein each of the force control output and the position control output are based on outputs of the combination of control laws (See at least Seraji Abstract and Column 6 line 55- Column 7 line 18, the adaptive feedback controller, which is interpreted as the PID controller, and the feedforward controller are used to control the force and position).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Aiso with Seraji to use a combination of control laws to output a force control output and a position control output. Having a PID controller ensure the joints follow trajectories and the feedback controller achieves robust tracking in real time (See at least Seraji Abstract). By using the combination of the non-linearized PID controller a feedforward controller, the system can compensate for dynamic cross-couplings that exist between the force and position control (See at least Seraji Column 3 lines 8-13). 

Regarding Claim 8, Aiso fails to disclose the combination of control laws has a number of parameters and each of the number of parameters is varied in real time as the at least one object is moved.
However, Seraji discloses the combination of control laws has a number of parameters (See at least Seraji Column 6 line 55- Column 7 line 18 and Column 12 lines 30-40, the control laws have parameters) and each of the number of parameters is varied in real time as the at least one object is moved (See at least Seraji Column 6 line 55- Column 7 line 18 and Column 18 lines 7-22, the parameters have variation).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Aiso with Seraji to have the control laws have parameters that vary as the object is moved. This would increase the accuracy of the system because as the object moves, the parameters vary, and by having the control laws vary the parameters, the control laws can be used to more accurately control the object. 

Regarding Claim 16, Aiso discloses comparing the actual forces and the desired forces (See at least Aiso Paragraphs 0085 and Figure 3, the force control unit generates a second trajectory so that the sensor values/actual forces may be the target impedance/desired forces, which is interpreted as comparing the actual forces and the desired forces)… and 
comparing the actual position and the desired position (See at least Aiso Paragraphs 0084 and Figure 3, the visual servoing unit generates a first trajectory to bring the current position closer to the target position, which is interpreted as comparing the actual position and desired position)…
Even though Aiso discloses comparing the positions and forces, Aiso fails to disclose comparing by using a combination of control laws, wherein the combination of control laws includes a partially non-linear proportional-integral-derivative controller, a feedforward controller, and a deadband controller. 
However, Seraji discloses each of the force control output and the position control output are determined using a combination of control laws wherein the combination of control laws includes a partially non-linear proportional-integral-derivative controller, a feedforward controller, and/or a deadband controller (See at least Seraji Abstract and Column 6 line 55- Column 7 line 18, the adaptive feedback controller, which is interpreted as the PID controller, and the feedforward controller are used to control the force and position).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Aiso with Seraji to use a combination of control laws to compare the forces and positions. Having a PID controller ensure the joints follow trajectories and the feedback controller achieves robust tracking in real time (See at least Seraji Abstract). By using the combination of the non-linearized PID controller a feedforward controller, the system can compensate for dynamic cross-couplings that exist between the force and position control (See at least Seraji Column 3 lines 8-13). 

Regarding Claim 17, Aiso fails to disclose the control laws have a number of parameters that are varied in time as the at least one object is moved.
However, Seraji discloses the control laws have a number of parameters that are varied in time as the at least one object is moved (See at least Seraji Column 6 line 55- Column 7 line 18 and Column 12 lines 30-40, the control laws have parameters and the the parameters have variation).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Aiso with Seraji to have the control laws have parameters that vary as the object is moved. This would increase the accuracy of the system because as the object moves, the parameters vary, and by having the control laws vary the parameters, the control laws can be used to more accurately control the object. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aiso in view of Seraji, and in further view of Kimura et al (US 20220004160 A1) (Hereinafter referred to as Kimura) 

Regarding Claim 9, modified Aiso fails to disclose as the at least one object is moved along the trajectory, the number of parameters are varied by interpolating between way points defined in the trajectory and by adaptively compensating with inputs from at least one other source.
However, Kimura discloses as the at least one object is moved along the trajectory, the number of parameters are varied by interpolating between way points defined in the trajectory (See at least Kimura Paragraphs 0046, 0093-0094 and Figure 5, the combination of a PID control and feedforward control are used to control the position, and parameters are interpolated between target distances, which are interpreted as waypoints) and by adaptively compensating with inputs from at least one other source (See at least Kimura Paragraph 0094, the parameters are adaptively compensated using two previous learning results, which are interpreted as inputs from at least one other source).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Aiso with Kimura to interpolate the parameters between way points. This would allow the system to determine the parameters between waypoints (See at least Kimura Paragraph 0094), which would allow the system to accurately control the parameters in between way points. By using inputs from the learning-results, the system can use the data that is was taught to interpolate between way points, which would allow the system to operate according to a user’s instruction. 

Regarding Claim 18, modified Aiso fails to disclose as the at least one object is moved along the trajectory, the number of parameters are varied in time by interpolating between way points defined in the trajectory and by adaptively compensating with inputs from at least one other source.
However, Kimura discloses as the at least one object is moved along the trajectory, the number of parameters are varied by interpolating between way points defined in the trajectory (See at least Kimura Paragraphs 0046, 0093-0094 and Figure 5, the combination of a PID control and feedforward control are used to control the position, and parameters are interpolated between target distances, which are interpreted as waypoints) and by adaptively compensating with inputs from at least one other source (See at least Kimura Paragraph 0094, the parameters are adaptively compensated using two previous learning results, which are interpreted as inputs from at least one other source).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Aiso with Kimura to interpolate the parameters between way points. This would allow the system to determine the parameters between waypoints (See at least Kimura Paragraph 0094), which would allow the system to accurately control the parameters in between way points. By using inputs from the learning-results, the system can use the data that is was taught to interpolate between way points, which would allow the system to operate according to a user’s instruction. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aiso in view of Seraji, and in further view of Yip et al (US 20170312920 A1) (Hereinafter referred to as Yip)

Regarding Claim 20, Aiso discloses at least one actuator moves a component associated with the at least one object based on…an actuator force control output, and an actuator position control output (See at least Aiso Paragraphs 0069, 0129, and 0133, the actuators are controlled to move the end point to the target position using the force control output from the impedance control unit, and position control output from the visual servoing control unit).
Modified Aiso fails to disclose the actuator moves the object based on…another hybrid weighting value. 
However, Yip teaches this limitation (See at least Yip Paragraphs 0048-0052 and claim 8, the control commands are determined based on the weighting for the normalized actuator displacement values).   
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Aiso with Yip to move the at least one object based on another hybrid weighting value. The actuator signals can be normalized by using the weighting matrix, which makes the signals dimensionless, such that when solving for the actuator displacement, the desired displacements are not affected or biased by units of measurements (See at least Yip Paragraphs 0050-0052). This would increase the accuracy of the system and make the system less prone to error. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakaino (US 20210031358 A1) teaches a position controller and force controller output controls that are added together
Okazaki (US 20110218676 A1) teaches a robot control device that outputs position control when the command is 1, and force control when the command is 0. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664